EXHIBIT 32.2 DELTA OIL & GAS, INC. CERTIFICATION PURSUANT TO 19 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Delta Oil & Gas, Inc. (the “Company”) on Form 10-K for the year ended December31, 2012 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Kulwant Sandher, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that to the best of my knowledge: The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Kulwant Sandher Kulwant Sandher Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer) April 1, 2013
